DAVID D. CLIFFORD
v.
RICHARD STALDER, SECRETARY, LOUISIANA DEPARTMENT OF PUBLIC SAFETY & CORRECTIONS.
No. 2008 CA 1978.
Court of Appeals of Louisiana, First Circuit.
March 27, 2009.
Not Designated for Publication
DAVID D. CLIFFORD, In Proper Person Plaintiff-Appellant.
DEBRA A. RUTLEDGE, Attorney for Defendant-Appellee James Leblanc, Secretary Department of Public Safety & Corrections.
Before: PETTIGREW, MCDONALD, and HUGHES, JJ.
PETTIGREW, J.
In this case, petitioner, an inmate in the custody of the Department of Public Safety and Corrections ("DPSC"), filed a request for relief pursuant to La. R.S. 15:1177 seeking judicial review of the final agency decision rendered under Disciplinary Board Appeal No. PCC-2006-104. In said case, petitioner was convicted of an aggravated work offense and penalized with a loss of 90 days good time and isolation. After petitioner's petition for review was filed, DPSC vacated the penalty and restored the 90 days good time that petitioner had forfeited. Thereafter, DPSC filed an exception raising the objection of lack of subject matter jurisdiction, alleging that because the disciplinary penalty no longer represented an atypical deprivation of any substantial rights of petitioner, the trial court did not have jurisdiction over the matter.
Following a de novo review of the record herein, including the traversal by petitioner and the Commissioner's Report, the trial court maintained the lack of subject matter jurisdiction exception, dismissing petitioner's suit with prejudice. This appeal by petitioner followed. After a thorough review of the record and relevant jurisprudence, we find no error of law or abuse of discretion by the trial court. Accordingly, we affirm the trial court's judgment in accordance with Uniform Rules-Courts of Appeal, Rule 2-16.2A(5), (6), (7), and (8). All costs associated with this appeal are assessed against petitioner, David D. Clifford.
AFFIRMED.